Case 4:18-cv-01177 Document 16 Filed on 09/17/20 in TXSD Page 1 of 3




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 17, 2020
                                                               David J. Bradley, Clerk
Case 4:18-cv-01177 Document 16 Filed on 09/17/20 in TXSD Page 2 of 3
Case 4:18-cv-01177 Document 16 Filed on 09/17/20 in TXSD Page 3 of 3
